UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7818


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD ROYAL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:05-cr-00061-JFM-5; 1:09-cv-00375-JFM)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Royal, Appellant      Pro Se.       Albert David Copperthite,
Assistant United States       Attorney,     Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard      Royal   seeks     to    appeal      the    district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate       of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a    substantial       showing       of    the      denial    of     a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner        satisfies       this        standard       by     demonstrating           that

reasonable       jurists       would    find       that    any     assessment        of     the

constitutional         claims    by    the    district      court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Royal has

not     made     the   requisite       showing.           Accordingly,        we     deny    a

certificate       of       appealability      and      dismiss        the   appeal.          We

dispense        with    oral    argument       because       the      facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                              2